Name: 2013/447/EU: Commission Decision of 5Ã September 2013 on the standard capacity utilisation factor pursuant to Article 18(2) of Decision 2011/278/EU Text with EEA relevance
 Type: Decision
 Subject Matter: technology and technical regulations;  deterioration of the environment;  environmental policy
 Date Published: 2013-09-07

 7.9.2013 EN Official Journal of the European Union L 240/23 COMMISSION DECISION of 5 September 2013 on the standard capacity utilisation factor pursuant to Article 18(2) of Decision 2011/278/EU (Text with EEA relevance) (2013/447/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2003/87/EC of the European Parliament and of the Council of 13 October 2003 establishing a scheme for greenhouse gas emission allowance trading within the Community and amending Council Directive 96/61/EC (1), and in particular Article 10a thereof, Whereas: (1) In order to enable Member States to determine in accordance with Article 18(1) and (3) of Commission Decision 2011/278/EU (2) the activity levels of new entrant installations pursuant to Article 3(h) of Directive 2003/87/EC, the Commission has to determine and publish standard capacity utilisation factors. (2) For the purpose of calculating the number of free emission allowances to be allocated to new entrant installations eligible for such allocation in the period 2013-20, Member States have to determine the activity levels of these installations. In this context, the standard capacity utilisation factor is necessary to determine the product-related activity level for products for which a product benchmark has been determined in Annex I to Decision 2011/278/EU. For new entrant installations, with the exception of new entrants due to a significant extension, this activity level is determined by multiplying the initial installed capacity for the production of this product in accordance with Article 17(4) of Decision 2011/278/EU with the standard capacity utilisation factor. For installations which had a significant capacity extension or reduction, Member States are to use the standard capacity utilisation factor to determine the product-related activity level of the added or reduced capacity of the subinstallation concerned. (3) The standard capacity utilisation factor should be the 80-percentile of the average annual capacity utilisation of all installations producing the product concerned. As part of the overall baseline data collection for incumbent installations carried out for the establishment of the National Implementation Measures (NIMs), Member States collected data on the average annual production of the product concerned in the period 2005-08. By dividing these production figures by the initial installed capacity as referred to in Article 7(3) of Decision 2011/278/EU, Member States then determined, on this basis, the capacity utilisation factors of the relevant installations on their territory. Member States then shared this information with the Commission as part of the NIMs. (4) Upon receipt of the NIMs from all Member States and taking into account the NIMs of the EEA-EFTA countries, the Commission determined the 80-percentile of the average annual capacity utilisation factors of installations producing a product for which a benchmark exists, taking into account the need to ensure neutral conditions of competition for industrial activities carried out in installations operated by a single operator and production in outsourced installations. The calculation is based on information available to the Commission up until 31 December 2012. (5) The standard capacity utilisation factors per product benchmark are set out in the Annex to this Decision. These factors apply for the years 2013 to 2020, HAS ADOPTED THIS DECISION: Article 1 The standard capacity utilisation factors listed in the Annex shall be used by Member States to determine the product-related activity level of installations referred to in Article 3(h) of Directive 2003/87/EC in accordance with Article 18 of Decision 2011/278/EU. Article 2 This Decision shall enter into force on the first day following that of its publication in the Official Journal of the European Union. Done at Brussels, 5 September 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 275, 25.10.2003, p. 32. (2) Commission Decision 2011/278/EU of 27 April 2011 determining transitional Union-wide rules for harmonised free allocation of emission allowances pursuant to Article 10a of Directive 2003/87/EC of the European Parliament and of the Council (OJ L 130, 17.5.2011, p. 1). ANNEX Product benchmark listed in Annex I to Decision 2011/278/EU Standard capacity utilisation factor (SCUF) Coke 0,960 Sintered ore 0,886 Hot metal 0,894 Pre-bake anode 0,928 Aluminium 0,964 Grey cement clinker 0,831 White cement clinker 0,787 Lime 0,813 Dolime 0,748 Sintered dolime 0,784 Float glass 0,946 Bottles and jars of colourless glass 0,883 Bottles and jars of coloured glass 0,912 Continuous filament glass fibre products 0,892 Facing bricks 0,809 Pavers 0,731 Roof tiles 0,836 Spray dried powder 0,802 Plaster 0,801 Dried secondary gypsum 0,812 Short fibre kraft pulp 0,808 Long fibre kraft pulp 0,823 Sulphite pulp, thermo-mechanical and mechanical pulp 0,862 Recovered paper pulp 0,887 Newsprint 0,919 Uncoated fine paper 0,872 Coated fine paper 0,883 Tissue 0,900 Testliner and fluting 0,889 Uncoated carton board 0,863 Coated carton board 0,868 Nitric acid 0,876 Adipic acid 0,849 Vinyl chloride monomer (VCM) 0,842 Phenol/acetone 0,870 S-PVC 0,873 E-PVC 0,834 Soda ash 0,926 Refinery products 0,902 EAF carbon steel 0,798 EAF high alloy steel 0,802 Iron casting 0,772 Mineral wool 0,851 Plasterboard 0,843 Carbon black 0,865 Ammonia 0,888 Steam cracking 0,872 Aromatics 0,902 Styrene 0,879 Hydrogen 0,902 Synthesis gas 0,902 Ethylene oxide/ethylene glycols 0,840